

117 HCON 15 IH: Expressing the sense of Congress that hydropower is an essential renewable resource and the United States should protect existing hydropower resources.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 15IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mrs. Rodgers of Washington (for herself, Mr. Newhouse, Ms. Herrera Beutler, Mr. Fulcher, and Mr. Simpson) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that hydropower is an essential renewable resource and the United States should protect existing hydropower resources.That is the sense of the Congress that—(1)hydropower is a renewable resource for purposes of all Federal programs and is an essential source of energy in the United States; and(2)the United States should protect existing hydropower resources and increase substantially the capacity and generation of clean, renewable hydropower resources to address a changing climate and improve environmental quality in the United States.